     Case: 4:20-cv-00030-DMB-JMV Doc #: 110 Filed: 07/20/21 1 of 2 PageID #: 630


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

DARRAN LANG, et al.                                                                PLAINTIFFS

V.                                                                       NO. 4:20-CV-30-DMB-RP

NATHAN “BURL” CAIN, et al.                                                        DEFENDANTS


                                              ORDER

       On July 9, 2020, the plaintiffs, all prisoners at the Mississippi State Penitentiary at

Parchman, Mississippi, filed an amended complaint against numerous prison officials and

Centurion of Mississippi, LLC. See Doc. #6. The complaint asserts constitutional claims arising

from allegedly “abhorrent conditions, abuse and constant violence, inadequate health care and

mental health care, and overuse of isolation.” Id. at ¶ 3. The complaint seeks injunctive and

declaratory relief related to the alleged constitutional violations. Id. at 42.

       On February 12, 2021, Centurion filed a motion to dismiss for lack of subject matter

jurisdiction. Doc. #65. Centurion argues the Court lacks jurisdiction because “Centurion is no

longer contractually responsible for the provision of medical services to inmates at [Mississippi

Department of Corrections] facilities, including the named plaintiffs and purported class

members.” Doc. #66 at 3. However, in support of its motion to dismiss, Centurion submitted no

evidence showing that it had ceased operations at Parchman. Briefing on the motion is currently

stayed pending resolution of certain issues regarding the representation of the plaintiffs. Doc.

#77. Once the representation issues are resolved, it appears the plaintiffs intend to file an

amended complaint dropping most of their equitable claims against Centurion and also asserting

damages claims against Centurion.

       A court may dismiss a claim for lack of jurisdiction without affording a party an

opportunity to respond when “it is unmistakably clear that the court lacks jurisdiction.” Catzin v.
    Case: 4:20-cv-00030-DMB-JMV Doc #: 110 Filed: 07/20/21 2 of 2 PageID #: 631


Thank You & Good Luck Corp., 899 F.3d 77, 82–83 (2d Cir. 2018). A plaintiff must have Article

III standing to assert a claim for injunctive or declaratory relief. Armstrong v. Turner Indus., Inc.,

141 F.3d 554, 563 (5th Cir. 1998). “The familiar elements of standing are (1) an injury in fact

that (2) is fairly traceable to the challenged conduct of the defendant and (3) is likely to be

redressed by a favorable judicial decision.” Cameron Cnty. Hous. Auth. v. City of Port Isabel,

997 F.3d 619, 622 (5th Cir. 2021). To satisfy the standing requirement, a plaintiff seeking

injunctive or declaratory relief must show “a likelihood of future violations of their rights by the

defendant, not simply future effects from past violations.”           Armstrong, 141 F.3d at 563

(alterations omitted).

       Given the lack of evidence regarding Centurion’s operations at Parchman, the Court cannot

conclude that it is unmistakably clear that it lacks jurisdiction over the plaintiffs’ claims against

Centurion. Accordingly, a ruling on the motion at this time would be improper. Further, the

Court concludes that it would be inefficient to wait for the plaintiffs to resolve their representation

issues and then require a response to what appears to be an inadequately supported motion which

may be mooted by a subsequent amended complaint. For these reasons, the motion to dismiss

[65] is DENIED without prejudice. Centurion may renew its motion within fourteen (14) days

of the entry of this order. If the motion is renewed, the response deadline will be set by United

States Magistrate Judge Jane M. Virden after resolution of the plaintiffs’ representation issues.

       SO ORDERED, this 20th day of July, 2021.

                                                       /s/Debra M. Brown
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
